309 F.2d 141
Perlie RAMSEY, Appellant,v.MONTGOMERY WARD & COMPANY, Inc., a corporation, Appellee.
No. 8665.
United States Court of Appeals Fourth Circuit.
Argued Oct. 3, 1962.Decided Oct. 9, 1962.

W. Hayes Pettry, Charleston, W. Va., for appellant.
Walter C. Price, Jr., Charleston, W. Va.  (Payne, Minor, Ray, Price & Loeb, Charleston, W. Va., on brief), for appellee.
Before BRYAN and BELL, Circuit Judge, and HUTCHESON, District Judge.
PER CURIAM.


1
While walking down the aisle as a customer in the store of the appellee, Montgomery Ward ,& Company, Inc., at Charleston, West Virginia, Perlie Ramsey, the appellant, slipped and painfully turned her ankle.  She caught herself on a display counter and so avoided a fall.


2
In an action to recover damages for the injury she alleged it was the result of negligence and the maintenance of a nuisance on the part of Montgomery Ward, in that the floor at the point of her accident was very slippery, with a sticky 'waxy like' powder on the surface.  This substance she contends caused her to slip and its presence was due to the failure of the store to use care to keep the floor in a reasonably safe condition.


3
The District Judge, trying the action without a jury, found 'there was no direct evidence of any foreign substance on the floor'.  He further held the evidence insufficient to establish an 'inherent slippery condition in the surface of the floor'.  He concluded that the plaintiff had not shown by a preponderance of the evidence bny neglect on the part of the store to provide the plaintiff, as one of its patrons, with a reasonably safe place to walk while shopping.


4
The evidence in respect to the condition of the floor surface at the time of the plaintiff's injury was conflicting.  The District Court was clearly justified in its findings.  We cannot overturn them unless they are 'clearly erroneous', and this is certainly not so here.  Rule 52(a) F.R.Civ.P., 28 U.S.C.A.


5
The judgment of the District Court will be affirmed.


6
Affirmed.